UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1083



LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.


TOYOTA MOTOR CREDIT CORPORATION,

                Defendant - Appellee,

          and


EQUIFAX CREDIT INFORMATION SERVICES,

                Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:97-cv-01969-WDQ)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se. Michael N. Russo,
Jr., COUNCIL, BARADEL, KOSMERL & NOLAN, PA, Annapolis, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence   Verline   Wilder,   Sr.,   appeals   the   district

court’s orders denying his motion to reopen a civil action and

denying his Fed. R. Civ. P. 59(e) motion.         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.        Wilder v. Toyota Motor

Credit Corp., No. 1:97-cv-01969-WDQ (D. Md. Dec. 4, 2007; Dec. 18,

2007).   Wilder’s motion for appointment of counsel is denied.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                   2